
	
		II
		111th CONGRESS
		2d Session
		S. 18
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To prohibit aliens who engage in certain activities with
		  respect to Iran from being admitted into the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Entry for Supporters of the Iranian
			 Regime Act of 2010.
		2.Inadmissibility of
			 certain aliens who engage in certain activities with respect to Iran
			(a)In
			 generalSection 212(a)(3) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is amended by adding
			 at the end the following:
				
					(H)Individuals who
				engage in certain activities with respect to Iran
						(i)In
				generalSubject to clause (iii), any alien described in clause
				(ii) is inadmissible.
						(ii)Aliens
				describedAn alien described in this clause is an alien that the
				Secretary of State determines—
							(I)engages
				in—
								(aa)an
				activity for which sanctions may be imposed pursuant to section 5 of the Iran
				Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);
								(bb)an
				activity—
									(AA)relating to the
				proliferation by Iran of weapons of mass destruction or the means of delivery
				of such weapons; and
									(BB)for which
				sanctions may be imposed pursuant to Executive Order 13382 (70 Fed. Reg. 38567)
				(or any successor thereto);
									(cc)an
				activity—
									(AA)relating to
				support for international terrorism by the Government of Iran; and
									(BB)for which
				sanctions may be imposed pursuant to Executive Order 13224 (66 Fed. Reg. 49079)
				(or any successor thereto); or
									(dd)any other
				activity with respect to Iran for which sanctions may be imposed pursuant to
				any other provision of law;
								(II)is the chief
				executive officer, president, or other individual in charge of overall
				management of, or a shareholder with a controlling interest in, an entity that
				engages in an activity described in subclause (I); or
							(III)is a spouse or
				minor child of—
								(aa)an
				alien who engages in an activity described in subclause (I); or
								(bb)the chief
				executive officer, president, or other individual in charge of overall
				management of, or a shareholder with a controlling interest in, an entity that
				engages in an activity described in subclause (I).
								(iii)Notice;
				waiver with respect to certain entities
							(I)NoticeThe
				Secretary of State may notify an alien the Secretary determines may be
				inadmissible under this subparagraph—
								(aa)that the alien
				may be inadmissible; and
								(bb)of
				the reason for the inadmissibility of the alien.
								(II)WaiverThe
				President may waive the application of this subparagraph and admit an alien to
				the United States if—
								(aa)the alien is
				described in subclause (II) or (III)(bb) of clause (ii);
								(bb)the entity that
				engaged in the activity that would otherwise result in the inadmissibility of
				the alien under this subparagraph is no longer engaging the activity or has
				taken significant steps toward stopping the activity; and
								(cc)the President
				has received reliable assurances that the entity will not knowingly engage in
				an activity described in clause (ii)(I)
				again.
								.
			(b)RegulationsSection 428 of the Homeland Security Act of
			 2002 (6 U.S.C. 236) is amended by adding at the end the following:
				
					(j)Regulations
				with respect to inadmissibility of aliens who engage in certain transactions
				with IranNot later than 180 days after the date of the enactment
				of this subsection, the Secretary shall issue regulations and guidelines for
				interpreting and enforcing the prohibition under subparagraph (H) of section
				212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) on the
				admissibility of aliens who engage in certain sanctionable activities with
				respect to
				Iran.
					.
			
